Order entered May 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00125-CV

                            WILLIAM RICHARDSON, Appellant

                                                V.

   TWIN PEAKS INVESTMENT LLC, FRONT BURNER RESTAURANTS GP LLC,
 BRENT STROMAN, MANUEL CHAVEZ, PARNELL MCNAMARA AND JOHN DOE,
                             Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. MDL-16-00001

                                           ORDER

       This is an appeal from a judgment from a multi-district litigation pretrial court. The

clerk’s record that has been filed contains several documents from other related cases and does

not have all the documents necessary for us to determine our jurisdiction. Accordingly, we

STRIKE the April 15, 2019 clerk’s record and ORDER Dallas County District Clerk Felicia

Pitre to file a record containing the following documents:

               (1) William Richardson’s May 2, 2017 Original Petition and any amended
               petitions;

               (2) Brent Stroman and Manuel Chavez’s May 26, 2017 Original Answer
               and any amended answers;
               (3) Parnell McNamara’s May 30, 2017 Original Answer and any amended
               answers;

               (4) any Original and Amended Answers filed by Front Burner Restaurants
               GP LLC and Twin Peaks Investment, LLC;

               (5) the June 6, 2017 Notice of Removal to Federal Court;

               (6) the January 26, 2018 Order of the United States District Court for the
               Western District of Texas granting judgment on the pleadings on William
               Richardson’s federal claims and remanding state law claims to state court;

               (7) Brent Stroman and Manuel Chavez’s March 8, 2018 Plea to the
               Jurisdiction;

               (8) Parnell McNamara’s March 8, 2018 Plea to the Jurisdiction;

               (9) Twin Peaks Investment, LLC and Front Burner Restaurants GP LLC’s
               March 9, 2018 Notice of Transfer under Rule 13/Tag-Along Case;

               (10) Front Burner Restaurants GP LLC’s July 23, 2018 Motion for
               Summary Judgment against William Richardson;

               (11) the August 17, 2018 First Supplement to Front Burner Restaurants
               GP LLC’s Traditional and No-Evidence Motion for Summary Judgment
               against William Richardson;

               (12) the pretrial court’s October 8, 2018 Order Granting Agreed Motion to
               Dismiss with Prejudice;

               (13) the pretrial court’s November 2, 2018 Order granting Parnell
               McNamara’s Plea to the Jurisdiction;

               (14) the pretrial court’s November 2, 2018 Order granting Brent Stroman
               and Manuel Chavez’s Plea to the Jurisdiction; and,

               (15) William Richardson’s Notice of Appeal.

If any of the documents cannot be located, Ms. Pitre shall state so in writing. The record and any

written verification shall be filed no later than May 13, 2019.

       Until we determine our jurisdiction, the reporter’s record need not be filed, and we will

take no action on court reporter Gina M. Udall’s request for an extension of time to file the
record or the motions to dismiss the appeal filed by appellees Brent Stroman, Manuel Chavez,

and Parnell McNamara. A new deadline for filing the reporter’s record will be set should we

determine we have jurisdiction over the appeal.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre; Ms. Udall;

and, the parties.



                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE